Title: From George Washington to Tobias Lear, 3 October 1790
From: Washington, George
To: Lear, Tobias



Dear Sir,
Mount Vernon October 3d 1790

Your letters of the 22d Ulto came safe. I wish the information given by Mr Danl Parker to Doctr Craigee may prove true—No mention of such event is in Morris’s letter to me; but the date is prior to that of Mr Parker’s by Six days. The Declaration & Counter-declaration of the Ministers of Britain & Spain are published with the communication thereof to the Lord Mayor of London; and yet, it seems to be the opinion of some of the paragraphists, that the matter remains unsettled. Further information (not contained in the News papers) of these, or any other interesting matters, you would do well to give me the earliest intelligence of. Mr Jefferson being from New York will, more than probable, delay official advices through the Office of Foreign Affairs longer than it otherwise would be, in coming to me.
I request after you get to Philadelphia, & previous to our arrival there, that you wd use your best endeavors to ascertain the characters, or reputation of such Schools as it may be proper to place Washington at, so soon as we shall be fixed in our New habitation; particularly if there be any fit School in the College for him, under good and able Tutors, & well attended. His trip to Mount Vernon will be of no Service to him, but will render restraint more necessary than ever. If the College is under good regulations, and have proper Tutors there for boys of his standing to prepare them for the higher branches of education quere whether it would not be better to place him in it at once? the presumption being, that a system prevails, by which the gradations are better connected than they are in Schools which have no correspondence with each other. Mr S—— is a man of acknowledged abilities, but—it may not be well perhaps to say more in a letter, especially as his re-instatement may have given rise to a reform of that conduct wch did not escape censure formerly.
The enclosed letters having been put under cover to me, will of course occasion delay in the receipt of them by you, &

Fidas—In all yr communications respecting the Servants, no mention has been made of John’s wife—What do you understand to be her plan? Enclosed is a letter from him to her, or some friend, I suppose, of hers—and another from James to his del Toboso.
If I have not already advised you of it, it is necessary now to do so, that Mrs Stuart has paid for the tickets you purchased for her and Mrs Alexander, that was.
When you get at the last letter, or letters of the Count de Estaing to me, I wish you would send me a transcript of what he says, or whether any thing, of a Bust he has sent me of Mr Necker, together with a number of prints of that Gentleman and the Marquis dela Fayette which are come to my hands in a package from Baltimore. We all join in best wishes for you & Mrs Lear and I am Yr Sincere friend and Affecte Servt

Go: Washington

